EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse in the reply filed 23 April 2021.  Accordingly, claims 1-5 have been cancelled. (see MPEP 821).
The application has been amended as follows:
Cancel claims 1-5
Reasons for Allowance
Claims 6- 20 are allowed.The following is an examiner’s statement of reasons for allowance: None of the references disclose the waterless portable heating device with the ingredient container with the insert with multiple compartments each configured to hold one or more ingredients, the thin heating element surrounding and contacting the container, the insulation layer that surrounds and contacts the heating element, lid, temperature sensor , and circuit board that has a controller that controls heating using a signal from the sensor to a threshold temperature, and an outer shell that surrounds the insulation layer as in independent claim 6.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761